Luke, J.
1. The fact that Supreme Circle of Benevolence is a fraternal organization chartered by Dougherty superior court, having its principal office and place of business in Dougherty county, does not render the superior court of Randolph county without jurisdiction to entertain a suit upon a “death certificate” issued by Supreme Circle of'Benevolence to a member of a subordinate lodge created by its authority and controlled by by-laws provided by it, located in Randolph county, in which county the subordinate lodge is in existence at the time the suit is brought and service effected upon its officers in charge of the office and place of business of the súbordinate lodge. Supreme Circle of Benevolence v. Beall, 18 Ga. App. 425 (89 S. E. 630); Heralds of Liberty v. Bowen, 8 Ga. App. 325 (68 S. E. 1008).
(a) Such jurisdiction is not ousted by the following by-laws of the organization: “The bureau of endowment shall in no event be responsible to the individual members for neglect or failure of their lodges to send in to the Supreme Secretary the names or money of its members under the requirements of this act, nor shall the bureau of endowment be responsible for the actions of the officers of the local lodges; but it is expressly understood that said officers are agents of the local lodges, and not of the bureau of endowment.” “There is no magic of words to change the real into the unreal; a device of words can not be imposed upon a court in place of an actuality of facts.”
2. Upon the evidence the court did not err in finding against the traverse of the return of service and against the plea to the jurisdiction.
3¡ The evidence did not authorize the jury to find that the plaintiff had paid his dues as required by the “death certificate” upon which suit was brought. For this reason the court erred in overruling the motion for a new trial.

Judgment reversed.


Wade, C. J., and Jenhins, J., concur.